IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA

Vv. Criminal No. 3:12cr113

BOBBY DWAYNE BRUNSON

MEMORANDUM OPINION

This matter is before the Court on the DEFENDANT'S MOTION FOR
COMPASSIONATE RELEASE AND MEMORANDUM OF LAW IN SUPPORT THEREOF
(ECF No. 85}. Having considered the Motion, the United States’
Response in Opposition to Defendant’s Motion for Compassionate
Release (ECF No. 90), the UNITED STATES AND DEFENDANT’S JOINT
STATUS REPORT (ECF No. 92), the position of the Probation Office
(ECF No. 89), the Presentence Report (ECF No. 88), and the file,
the DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE AND MEMORANDUM OF

LAW IN SUPPORT THEREOF (ECF No. 85) will be denied.

BACKGROUND
On October 19, 2012, the defendant was found guilty, upon a
plea of guilty, to possession of a firearm by a convicted felon in
violation of 18 U.S.C. § 922(g) (1). The circumstances of the
offense are uncomplicated. While executing a search warrant, the

Richmond, Virginia police officers discovered and seized a
Remington Model 870, 12-gauage shotgun. Because Brunson was a
previously convicted felon, his possession of the shotgun was in
violation of 18 U.S.C. § 922(g) (1). Because of three previous
serious drug offenses as defined in 18 U.S.C. § 924(e)(2}){A) the
defendant was determined to be an Armed Career Criminal under §
4B1.4(a) of the sentencing guidelines. According to the
Presentence Report, the Offense Level was 30 and the Criminal
History Category was IV. There was a restricted 180 month
incarceration period and the incarceration range was 180 months to
life.

Brunson was sentenced to 180 months in prison, the minimum
available sentence at the time. Brunson is incarcerated at FCI
Petersburg Low facility which houses 489 prisoners, 421 of which
have received COVID-19 vaccines as of May 14, 2021. Brunson was
offered a vaccine, but he refused it.

While in prison, Brunson has completed a drug education
program and a drug treatment program and has participated in a
number of educational classes. And, he has earned his GED.
Brunson is considered a Low-Level Risk for Recidivism (ECF No. 85,
Ex. 7 (ECF No. 71) to defendant’s previous Motion for Compassionate
Release).

Brunson bases the request for compassionate release on the

fact that he has chronic obstructive asthma with acute exacerbation
and chronic obstructive pulmonary disease for which he takes
medications, namely Albuterol Inhaler HFA, Ipratropium HFA and
Mometasone Furoate. On June 10, 2020, Brunson submitted a request
for compassionate release to the Warden at FCI Petersburg. on
July 10, 2020, the Warden denied the request on the basis of the
finding that the defendant did not meet the criteria for reduction
in sentence based on a debilitating medical condition. A previous
motion for compassionate release (ECF No. 70) was denied without
prejudice. The present motion was filed on March 27, 2021 and
therein the defendant argues that he is particularly susceptible
to COVID-19 and is more likely to suffer severe consequences from
the virus because he suffers from chronic obstructive asthma with
acute exacerbation and chronic obstructive pulmonary disease. He
argues that incarceration at FCI Petersburg exposes him to a
particularized risk of contracting COVID-19 and that he is not a

danger to himself or to the community.

DISCUSSION
The applicable statute, 18 U.S.C. § 3582(c) (1) (A), provides,
in pertinent part, that, upon appropriate motion, the Court “may
reduce the term of imprisonment. . . if it finds that
‘extraordinary and compelling reasons’ warrant such a reduction.”

It is settled that the burden is on the defendant to prove that
extraordinary and compelling reasons exist for compassionate

release under § 3582(c) (1) (A) (i). United States v. White, 378 F.

 

Supp.3 784, 785 (W.D. Mo. 2019).

The “mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot
independently justify compassionate release, especially
considering the Bureau of Prison’s statutory role, and extensive
professional efforts to curtail the virus’ spread. United States
v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020). In assessing whether
the record shows the existence of extraordinary and compelling
reasons for compassionate release, courts consider, inter alia,
the guidance of the CDC, and non-binding policy statements of the

United States Sentencing Guidelines. See United States v. Beck,

 

425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019). The policy statements
are not binding but are informative and may be considered. United
States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). The cases
teach that, to constitute extraordinary and compelling reasons for
compassionate release, medical conditions must be serious. Also,
it is generally true that “chronic conditions that can be managed
in prison are not a sufficient basis for compassionate release.”

United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at

*2-3 (E.D. Cal. Feb. 12, 2020).
To establish existence of “extraordinary and compelling”
reasons for compassionate release because of COVID-19, the
defendant must show “both a particularized susceptibility to the
disease and a particularized risk of contracting the disease at

{his] prison facility.” United States v. White, F. Supp.3d

 

___, +2020 WL 1906845, at *1 (E.D. Va. April 23, 2020) (quoting
United States v. Feiling, 453 F. Supp.3d 832, 840 (E.D. Va. 2020)).

1. Particularized Susceptibility

The defendant has established that he suffers from chronic
obstructive asthma with acute exacerbation and chronic obstructive
pulmonary disease. The United States agreed that Brunson met the
particularized susceptibility factor because his asserted
conditions were on the cbpc list. However, the fact that a
defendant has established a higher susceptibility to COVID-19 does
not resolve the particularized susceptibility requirement because
identified risk factor conditions must be serious to constitute
extraordinary and compelling reasons. It appears from the record
that the conditions on which Brunson bases his motion are “chronic
conditions that can be managed in prison [and thus] are not a

sufficient basis for compassionate release.” United States v.

 

Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at *2-3 (E.D. Cal.

Feb. 12, 2020). In addition, the medical records filed herein
outline that Brunson receives regular medical care, adjustment of
his medications, and testing related to the chronic health issues.

Nonetheless, the Court will consider that Brunson has met the
particularized susceptibility risk facet of the applicable test
because of the Government’s concession.

2. Particularized Facility Risk

However, Brunson has not met the particularized facility risk
component of the appropriate test. His motion cites press
releases and information respecting the instances of COVID-19
among inmates and staff at BOP facilities nationwide, but provides
no real evidentiary support of a particularized risk of contracting
the disease at FCI Petersburg-Low, the defendant’s facility of
incarceration. Further, the record reflects that, at the time of
the filing of the Government's papers, FCI Petersburg-Low had no
active case of COVID-19 among inmates, and 14 active cases of
COVID-19 among staff. As of May 14, 2021, 421 out of 489 inmates
at FCI Petersburg-Low had been fully vaccinated. Brunson was
offered the vaccine but refused it.

On this record, Brunson has not satisfied the particularized
facility aspect of the test.

3. Assessment Under 18 U.S.C. § 3553 (a)

But, even if Brunson had met the particularized facility

assessment (which he has not), it would be appropriate to deny
compassionate release in perspective of the sentencing factors
prescribed by 18 U.S.C. § 3553(a). Compassionate release, of
course, is appropriate only where the defendant is not a danger to
the safety of any other person or of the community. The defendant
argues, in conclusory fashion, that he is not a danger to the
community because he has no history of violent offenses. It is
true that Brunson does not have a conviction for a violent offense,
but Brunson does have a long history of drug dealing, which creates
dangers in the community, and he has demonstrated willingness to
return to that dangerous trade time and again even after receiving
lenient sentences in state court. In other words, Brunson has
shown a strong tendency to recidivate. That and the serious nature
of his criminal history counsels that the sentence should be served
as imposed in order to deter the defendant and to protect the
public and promote respect for the law.

Brunson’s commendable rehabilitative efforts (G.E.D. and
substantial course work and his drug education and treatment) do
not call for a different result because they do not outweigh the
effects of the offense conduct, and Brunson’s serious criminal

past and proclivity.
CONCLUSION
For the reasons set forth above, the DEFENDANT'S MOTION FOR
COMPASSIONATE RELEASE AND MEMORANDUM OF LAW IN SUPPORT THEREOF
(ECF No. 85) will be denied.

Tt is so ORDERED.

/s/ (Cif

Robert E. Payne
Senior United States District Judge

Richmond, Vixrgiylia
Date: June 2021
